Citation Nr: 1207416	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-01 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from December 1969 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that granted service connection for PTSD and assigned an initial disability rating of 50 percent effective September 5, 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claim.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In the instant case, the Veteran was last provided with a VA psychiatric examination in December 2008, over three years ago.  At the Veteran's December 2011 hearing before the undersigned, the Veteran stated that the symptomatology associated with his PTSD was "just as bad if not worse" than at the time of his December 2008 examination.  The Veteran additionally complained of symptoms during his December 2011 hearing that were not present at the time of the December 2008 examination, including obsessive and ritualistic behavior, possible suicidal thoughts, and significant impairment of memory.  Additionally, the evidence of record suggests that the Veteran's PTSD may prevent him from obtaining and maintaining substantially gainful employment, specifically including as a result of memory loss.  In light of both the suggestion that the Veteran's condition has worsened and the length of time that has elapsed since the most recent VA psychological examination, the Board finds that the existing medical evidence of record is not an adequate basis upon which to adjudicate the Veteran's claim.  See Barr, 21 Vet. App. at 303.  Given the necessity of ascertaining the Veteran's present level of disability, a contemporaneous examination of the Veteran's PTSD is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and provide him with the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to an increased rating for his service-connected PTSD disability.  Based on the Veteran's response, the RO or AMC must attempt to procure copies of all records that have not been previously obtained from identified treatment sources.

2.  Then, the RO or AMC should then schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected PTSD.  

The claims folder and a copy of this Remand must be made available to the examiner(s) who should indicate on the examination report that the folder was reviewed before the examination took place.  Any indicated studies should be performed.  

After reviewing the claims folder and conducting a detailed mental status examiner, the examiner should:

a)   identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD, and provide a detailed descriptions and frequency of such symptoms;

b)  list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to PTSD;

c)  indicate whether the Veteran's PTSD renders him unemployable, specifically addressing the evidence of record that suggests that the Veteran has consistently had difficulties obtaining and maintaining substantially gainful employment given the symptomatology (specifically including memory loss) associated with his PTSD; and

d)  assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition and explain the significance of the score.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for any scheduled examination, documentation must be obtained that demonstrates that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claim file.

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.       §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


